Citation Nr: 1709236	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  05-04 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1972 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

In June 2009, the Veteran, accompanied by his representative, testified at a personal hearing (Travel Board) before the undersigned Veterans Law Judge (VLJ) in Montgomery, Alabama.  A transcript of the hearing has been associated with the record. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, at the Board hearing, the undersigned VLJ identified the issues on appeal, which included the issue of entitlement to a TDIU, and posed several questions during the course of the hearing in order to solicit additional information from the Veteran regarding the symptomatology and treatment associated with the service-connected disabilities and the impact of the Veteran's service-connected disabilities on the ability to work.  The representative acknowledged that the Veteran did not meet the combined rating percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) and asked the Board to consider the award of a TDIU under 38 C.F.R. § 4.16(b).  See Board hearing transcript, page 23; see also Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  The undersigned also advised the Veteran that further medical examination of the service-connected disabilities may be ordered to obtain more contemporaneous evidence of their current severity.  Pursuant to the Board's August 2009 remand directive, medical examinations were provided in June 2010.  In light of the foregoing actions, the Board finds that the undersigned VLJ sufficiently explained the issue on appeal and suggested that additional evidence be obtained regarding the current severity of the Veteran's service-connected disabilities as causing occupational impairment (i.e., a contemporaneous medical examination) that may be missing from the record. 

In a July 2011 decision, the Board denied the issue of entitlement to a TDIU, as well as increased ratings for service-connected disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court or CAVC), and the decision was partially vacated pursuant to a September 2011 Joint Motion for Partial Remand (JMR or joint motion).  The parties requested that the Court vacate the portion of the Board's July 2011 decision denying a TDIU and remand the matter so the Board could provide further discussion regarding whether the Veteran could potentially perform substantially gainful employment and whether such employment would provide an annual income that exceeds the poverty threshold for one person.  The parties also agreed that the Board should consider and discuss the relevance of the Veteran's educational level, prior vocational training, and work experience.  The Court granted the joint motion and remanded the case to the Board.

In a May 2012 decision, the Board denied the Veteran's appeal for a TDIU.  The Veteran appealed the Board's decision to the Court, and the decision was vacated pursuant to a JMR.  The parties requested that the Court vacate the Board's decision regarding the denial of a TDIU and remand the matter so the Board could provide further discussion of favorable evidence, which consisted of the Veteran's hearing testimony regarding how the service-connected bilateral knee disability affected the ability to work and his account at the June 2010 VA medical examination of knee symptomatology and reported inability to work due to knee pain.  In December 2012, the Court granted the joint motion and remanded the matter to the Board for actions consistent with the terms of the joint motion.

In April 2013, additional evidence pertinent to the appeal was received.  Although the Veteran initially indicated that he wanted the case remanded to the agency of original jurisdiction (AOJ) for its initial consideration of the evidence, the representative subsequently waived the right to initial consideration by the AOJ.  See May 2013 Post-Remand Brief.  Therefore, the Board will consider the evidence in the first instance during the course of appellate review.  

Additional treatment records added to the Veteran's Virtual VA file in May 2013 are either duplicative of records already contained in the physical claims file or primarily relate to the medical treatment of non-service-connected disabilities.  The service-connected disabilities are primarily referenced in the listed active problems or medical history.  The treatment records do not indicate a material change in condition for any service-connected disability since the most recent medical examination, and include no medical opinion evidence regarding the impact of the Veteran's service-connected disabilities on his employability.  In consideration of the foregoing, the Board finds that they are not relevant to the appeal and no waiver is needed.  

In a June 2013 decision, the Board denied the issue of entitlement to a TDIU.  The Veteran appealed the Board's decision to the Court.  The Board's decision was vacated pursuant to a July 2014 JMR on the basis that the Board did not adequately explain the cumulative functional impairment of all the service-connected disabilities and why they do not prevent substantially gainful employment and appeared to have focused primarily on its determination that the Veteran's non-service-connected back injury was the reason for his leaving his employment in 1988 rather than deciding whether the service-connected disabilities were sufficiently incapacitating to render the Veteran unemployable.  

In October 2014, the Board denied the appeal for a TDIU. The Veteran appealed the decision to the Court.  In a February 2016 Memorandum Decision, the Court affirmed the decision.  In March 2016, the Veteran filed a motion for reconsideration or, in the alternative, a panel consideration.  In August 2016, the Court granted the motion for reconsideration, withdrew the February 2016 decision, and issued a new decision vacating the October 2014 Board decision.  The Court vacated the October 2014 Board decision on the basis that the Board did not discuss the July 2010 VA examiner's conclusions that the service-connected scrotal disability resulted in moderate effects on daily activities, including exercise, traveling, bathing, dressing, and grooming.  The case now returns to the Board following the Court's decision.  

The Board acknowledges that the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been perfected, but not yet certified to the Board.  The Board's review of the record reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on the issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.
 

FINDINGS OF FACT

1.  The Veteran has reported two years of college education, past relevant work experience as a postal worker, and has not worked since 1988.

2.  Service connection is in effect for a right eye disability, rated at 30 percent; hypertension, rated at 20 percent; a scrotal disability, rated at 10 percent; chondromalacia of the right knee, rated at 10 percent; chondromalacia of the left knee, rated at 10 percent; and chalazion with resolved lid cellulitis, rated at zero percent; the combined rating is 60 percent; and special monthly compensation has been awarded for loss of use of one eye having only light perception. 

3.  The service-connected disabilities, either individually or collectively, are not sufficiently incapacitating so as to prevent the Veteran from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for the award of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case or Supplemental Statement of the Case.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 
7 Vet. App. 116, 118 (1994).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In a December 2002 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of the evidence needed to establish a TDIU, and described the types of information and evidence that he should submit in support of the claim.  The RO explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the claim.  The RO explained that VA may be able to pay him from the date that VA received the claim if the requested information or evidence was received within one year from the date of the letter.  In consideration thereof, the Board finds that the notice letter satisfied VCAA notice requirements for the Veteran's TDIU claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.   

During the June 2009 Travel Board hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony, and specifically asked questions regarding symptoms and occupational impairment caused by individual service-connected disabilities.  The Veteran's representative also asked questions as to how service-connected disabilities impacted or interfered with the Veteran's ability to work.  The Veteran testified regarding employability, including dates and reasons for termination of employment, that he had sought employment, the reasons why he was not accepted for employment, and how his individual service-connected disabilities caused impairment of functioning.  As the issue of TDIU was fully explained, and there was no indication that evidence was missing or may have been overlooked, the hearing duties under 38 C.F.R. § 3.103 (2016) were fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Additionally, the specific criteria for TDIU, as well as an analysis of the evidence of record against that criteria, and indications of which criteria are not met, were indicated to the Veteran and representative in various adjudications during this appeal, including a February 2009 statement of the case, a March 2011 supplemental statement of the case, and vacated Board decisions in July 2011 and May 2012.  In March 2012, the Veteran indicated that he had nothing else to submit in this case.  

Regarding VA's duty to assist in claims development, the RO afforded the Veteran with multiple VA medical examinations throughout the course of the appeal.  The medical examination reports collectively include all relevant findings needed to evaluate fairly the Veteran's appeal for a TDIU.  The VA medical examiners obtained a thorough and accurate history regarding the service-connected disabilities and their impact on his former employment as a postal worker.  The VA medical examiners also considered the Veteran's reported current symptomatology and performed a thorough examination of the Veteran.  The May 2007 and June 2010 VA medical examiners reviewed the record.  In consideration thereof, the Board finds that the VA medical examiners had adequate facts and data regarding the history and current severity of the Veteran's service-connected disabilities.  See VAOPGCPREC 20-95 (interpreting that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide, so that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  There has been no allegation or indication that there has been a material change in condition of the Veteran's disabilities since the last medical examination.  For these reasons, the Board finds that the examination reports are adequate for rating purposes, and there is no need for further medical examination.  

Although there has been no medical opinion addressing the combined effect of all the Veteran's service-connected disabilities, the Board observes that the duty to assist in a claim involving TDIU benefits "does not require obtaining a single medical opinion regarding the combined impact of all [of a veteran's] service-connected disabilities."   See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).  Moreover, to impose such a requirement would be inconsistent with the applicable statutory and regulatory provisions, which "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  See Geib, 733 F.3d at 1354 (citing 38 U.S.C.A. § 5103A(d)(1) and 
38 C.F.R. § 4.16(a)).  

Also, post-service treatment records adequately identified as relevant to the Veteran's appeal have been obtained, or otherwise submitted, and are associated with the record.  Records from the Social Security Administration (SSA) were destroyed and are not available.  See September 2009 response from SSA.  The additional treatment records found in the Virtual VA folder contain no evidence pertinent to the TDIU appeal.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  In view of the foregoing, the Board will proceed with appellate review. 

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2014).  The Board has thoroughly reviewed all the evidence in this case.  The analysis below focuses on the most relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

TDIU Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.; see also Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

TDIU Analysis

In the present case, the Veteran is service connected for a disability of the right eye, rated as 30 percent disabling; hypertension, rated as 20 percent disabling; a scrotal disability, rated as 10 percent disabling; chondromalacia of the right knee, rated as 10 percent disabling; chondromalacia of the left knee, rated as 10 percent disabling; and chalazion with resolved lid cellulitis, rated as zero percent disabling.  The combined disability evaluation is 60 percent. 

Thus, the Veteran has two or more service-connected disabilities; however, he has no service-connected disability rated at 40 percent or higher, and the combined rating for the service-connected disabilities is less than 70 percent.  The combined 60 percent rating is not due to a single disability or a combination of disabilities from a common source; therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are not met.  

Although the Veteran has not met the threshold percentage requirements for a TDIU under the criteria at 38 C.F.R. § 4.16(a), he may otherwise be entitled to a TDIU if the evidence shows that he is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.  38 C.F.R. § 4.16(b).  After careful review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against the award of a TDIU, as explained below. 

Preliminarily, the Board notes that the Veteran reported that the highest level of education attained was two years of college.  On VA Forms 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) submitted in August 2002 and October 2006, he reported that he previously worked as a postal worker but became too disabled to work in 1988.  On the August 2002 VA Form 21-8940, the Veteran stated that blood pressure (i.e., service-connected hypertension) and (non-service-connected) diabetes prevented him from securing or following any substantially gainful occupation and checked "Yes" when asked if the listed disabilities caused him to leave his employment with the postal service.  He later wrote, on the October 2006 VA Form 21-8940, that high blood pressure (i.e., service-connected hypertension), his knees (i.e., the service-connected chondromalacia of the bilateral knees), and his eyes (which would include service-connected disability of the right eye) prevented him from securing or following any substantially gainful occupation and checked "Yes" when asked whether these listed disabilities caused him to leave employment with the postal service.  

The Veteran has reported that he left his former employment as a postal worker, in whole or in part, due to service-connected disabilities, and the December 2012 JMR specifically directed the Board to consider the Veteran's report that the service-connected bilateral knee disability affected the ability to work, to include having interfered with employment in the past, as well as activities of daily living.  The Board, as fact finder, is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006); see also Deloach v. Shinseki, 704 F.3d 1370, 1380 (Fed. Cir. 2013) ("The Court of Appeals for Veterans Claims, as part of its clear error review, must review the Board's weighing of the evidence; it may not weigh any evidence itself."). 

It is noted that competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

After review of the record, and finding internal inconsistencies and inconsistency with other, more credible evidence, the Board finds that the Veteran's assertion that his employment with the postal service in 1988 was terminated, in whole or in part, due to service-connected disabilities is outweighed by the other lay and medical evidence, and is not credible evidence.  The statements made by the Veteran for purposes of obtaining VA compensation, on the August 2002 and October 2006 VA Forms 21-8940s (individual unemployability claim forms) are inconsistent with, and outweighed by, the lay and medical evidence more contemporaneous to the time that the Veteran left employment with the postal service.  For example, a June 1988 hospital discharge summary reads that, after service, the Veteran suffered a back injury while lifting some heavy objects at work.  The final summary sheet for the Veteran's hospitalization for a herniated nucleus pulposus L5-S1 and lumbar laminectomy lists "workmans compensation" as the insurance company.  This contemporaneous evidence supports a finding that a post-service back injury, rather than any service-connected disability, was sufficiently incapacitating to render the Veteran unable to work in 1988.  

Also, in an April 1992 letter, a treating medical provider noted that the Veteran had been under his care since December 1988 for an April 1988 post-service, on-the-job back injury, which had not improved, and it was his opinion that the Veteran was totally disabled for gainful employment because of the presence of (back) pain at rest and during activity.  The physician's statement only mentions an unimproved back disability as the basis for the opinion that the Veteran was totally disabled from gainful employment.  As this evidence is closer in time to the end of the Veteran's employment with the postal service, and is based on the Veteran's report of symptoms and complaints during treatment as well as clinical observations or findings by the examiner, it is deemed credible and highly probative in showing the reason why the Veteran left employment with the postal service in 1988.  Such histories presented when medical treatment was being rendered may be afforded greater probative value because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy.

It is also noted that the SSA, in a September 2000 decision, found that the Veteran had not engaged in substantially gainful activity since April 1988, which is when the Veteran suffered the post-service on-the-job back injury.  Additionally, the Veteran testified at the Board hearing that he left his employment with the postal service because of a back disability.  See June 2009 Board hearing transcript, page 19.  The February 2003 VA medical examiner noted that the history showed that the Veteran stopped working in 1988 after the lumbar disc surgery, which was necessitated by the post-service and non-service-connected on-the-job back injury.  This evidence is consistent with, and tends to show, that the Veteran's employment with the postal service ended in 1988 due to a post-service on-the-job related back injury and related treatment, including lumbar disc surgery; therefore, despite the Veteran's inconsistent assertions to the contrary on the much more recent VA Forms 21-8490, which the Veteran made for compensation purposes, the Board finds that the weight of the lay and medical evidence demonstrates that the Veteran stopped working in 1988 due to the non-service-connected back injury, disability, and related surgery, and not due to any service-connected disability.  

The Board also observes that the Veteran has provided inconsistent statements regarding whether he has tried to obtain employment since he became too disabled to work.  On both the August 2002 and October 2006 VA Forms 21-8940, the Veteran checked "No" when asked if he had tried to obtain employment since he had become too disabled to work; however, at the Board hearing, the Veteran testified that he had tried to seek employment since leaving the postal service but was turned down because the potential employer discovered his condition and decided that he was a liability and did not hire him.  In weighing the statements, the Board finds the Veteran's report that he has not tried to obtain employment since 1988 to be more credible and of greater probative value.  Aside from the hearing testimony before the undersigned, the record does not show that the Veteran has tried to obtain employment since leaving the postal service in 1988.  The reported inconsistencies on this ancillary factual question further indicate that the histories the Veteran has provided for VA disability compensation purposes are at odds with his own, more contemporaneous histories that were previously given for other purposes, including for treatment purposes, and are not credible. 

In turning to the question of whether the Veteran is unable to obtain or sustain gainful employment due to his service-connected disabilities, the Board notes that the SSA found that the Veteran was unable to perform the requirements of past relevant work due to severe impairment related to (non-service-connected) back pain and surgery, (non-service-connected) headaches, right eye blindness, and (non-service-connected) depression.  The SSA decision reflects that the determination of unemployability was based on evidence and findings that included evidence of herniated and bulged discs, diskectomy, increased intensity of back and leg pain since the 1988 accident, daily leg pain (from non-service-connected back disability) with tingling, and revision laminotomy in 1996; in 1998 cervical pain and right leg giving way causing him to fall and hit his head; and in 1999 the Veteran reported that in 1988 he had hurt his back when lifting some mail containers; in August 1999, the Veteran reported sciatica down the right leg, which continued with motion, inability to stand for 10 to 15 minutes to perform a job before he had to sit down due to pain, and the additional symptoms and impairments of hip numbness due to low back disability.  

The Veteran is service connected for right eye blindness, but is not service connected for a back disability, headaches, or depression; therefore, the SSA determination indicates that it was the combined effect of the Veteran's service-connected right eye blindness and his non-service-connected back disability, headaches, and depression that had rendered him unemployable.  With regard to the probative value of SSA records including right eye blindness as one of the multiple disabilities that the Veteran had, the Board notes that the Veteran's service-connected blindness in the right eye was a disability he had at the time of his discharge from service in 1980 and with which he was able to work for the post office until the 1988 low back injury, disability, and surgery caused him to leave the post office, where he had successfully worked for several years while blind in the right eye.  The SSA decision was based on evidence outside the scope of the rating period; however, the Board considers all evidence of record as it bears on the question of TDIU, as the Veteran's disability picture and its impact on his employability is viewed in relation to its history.  See 38 C.F.R. § 4.1; see also 
38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (West 2014) ("Secretary shall consider all information and lay and medical evidence of record in a case"). 

The Veteran contends that he is entitled to a TDIU on the bases that his service-connected disabilities alone render him unemployable; however, the majority of the disabilities identified on the VA Forms 21-8940 and specifically mentioned in his statements and during the Board hearing testimony as contributing to his unemployability are not service-connected disabilities.  The most impairing disability, that of the low back that was injured in 1988, is not a service-connected disability.  For example, on the August 2002 VA Form 21-8940, the Veteran wrote that blood pressure and diabetes prevented him from securing or following any substantially gainful occupation; however, the Veteran is not service connected for diabetes mellitus.  Similarly, on the October 2006 VA Form 21-8940, the Veteran wrote that he was unable to secure or follow substantially gainful occupation due to his high blood pressure, knee disabilities, and back disabilities.  Service connection is not in effect for a back disability.  SSA disability determination also reflects that non-service-connected headaches and depression were disabilities that contributed to unemployability.  The Board notes that the Veteran also successfully worked several years at the post office with high blood pressure and knee disabilities, until the post-service back injury occurred in 1988. 

Also, at the Board hearing, the Veteran testified how symptoms of both his service-connected disabilities and non-service-connected disabilities interfered with his ability to work.  During the hearing, the Veteran reported that symptoms of pain, swelling, aching, and giving way associated with the bilateral knee disability had interfered with his past employment.  In addition, the Veteran presented testimony of symptomatology and treatment associated with non-service-connected disabilities of the back, neck, and hands and indicated that the non-service-connected disabilities impacted his employability.  See Board hearing transcript, pages 13, 20.  Thus, the Veteran's own statements and hearing testimony suggest that he believes that it is the combined effect of his service-connected and non-service-connected disabilities that prevents him from obtaining and/or sustaining gainful employment, rather than the service-connected disabilities alone.  Non-service-connected disabilities are not to be considered when determining whether a TDIU is warranted.  See Van Hoose, 4 Vet. App. at 363.

Treatment records relevant to the rating period show that the Veteran was being treated for numerous disabilities, both service-connected and non-service-connected; however, the records primarily show complaint and medical treatment of non-service-connected disabilities such as those involving the back, neck, and a mental disability.  See, e.g., June 2002 physical therapy assessment (showing complaint of chronic low back pain); March 2002 neurosurgery note (referencing the anterior cervical decompression and fusion three weeks before);  January 2005 VA mental health note (noting the Veteran's report that he was "always" in a lot of pain from back and neck problems).  This evidence tends to show that the Veteran's disability picture for occupational impairment as it relates to the non-service-connected disabilities is of greater severity than the disability picture due to service-connected disabilities.  The Board also notes that the treatment records do not contain medical evidence showing that the Veteran is unable to secure or maintain substantially gainful employment due to a single service-connected disability or any combination of the service-connected disabilities standing alone; the competent opinion evidence regarding unemployability is based on various combinations of multiple non-service-connected disabilities, with service-connected disabilities also included as contributors.  

The collective VA medical examination reports similarly do not show that the Veteran is unemployable due to service-connected disabilities, standing alone.  At the February 2003 VA general medical examination, the Veteran reported a surgical history that included multiple surgeries on the back, surgery on the neck, and removal of an abdominal tumor.  The Veteran told the VA medical examiner that he had not been able to work since the first lumbar surgery in 1988 because of chronic back pain.  Notably, in 1990, the Veteran's low back disability was rated as 60 percent disabling for non-service-connected pension purposes, which indicates severe back disability.  Multiple other histories and assessments of record reflect the severity of back disability and symptoms and the impact on employability; indeed, the back disability due to a specific post-service on-the-job injury was the reason the weight of the credible evidence shows the Veteran became unemployable in 1988.  

When the Veteran underwent medical examination in May 2007, the VA medical examiner evaluated both service-connected and non-service-connected disabilities.  Some of the service-connected disabilities (i.e., high blood pressure, scrotal disability, knee pain), as well as non-service-connected disabilities (i.e., low back pain, neck pain, posttraumatic stress disorder), were each noted to have significant effects on the Veteran's occupational activities.  The right eye disability, which is the Veteran's most severe service-connected disability (i.e., rated at 30 percent), was noted to have no significant effect on the Veteran's usual occupation or daily activities, which is consistent with the Veteran's work history of having worked at the Post Office full time with this disability until such employment was terminated by the post-service on-the-job back injury and surgery that occurred in 1988.  

When asked for the reasons for unemployment, the May 2007 VA medical examiner wrote that the Veteran was unable to work due to pain in the knees, low back, neck, and being drowsy due to pain medication.  This assessment was based on the Veteran reporting that he took pain medication for the service-connected knee disabilities and scrotal disability, as well as the non-service-connected disabilities of the neck and back.  It is notable, and inconsistent with this more recent history presented by the Veteran to the VA compensation examiner for compensation purposes, that the February 2003 VA medical examiner had previously noted that the Veteran's chondromalacia of the knees demonstrated minimal pain on examination, and the Veteran had recovered from the scrotal surgery secondary to the hematoma.  At the May 2007 VA medical examination, the evidence demonstrated bilateral knee pain; however, the genitourinary examination was normal, and the scar on the scrotal wall was non-tender.  The Veteran was shown to be in moderate pain secondary to the (non-service-connected) back and neck at that time.  This evidence weighs against finding that the Veteran's service-connected disabilities, either individually or collectively, are the reason for the Veteran's unemployability.   

Pursuant to the August 2009 Board remand directive, the Veteran underwent further VA medical examination in June 2010.  The June 2010 VA medical examiner who evaluated the Veteran's right eye disability assessed that the Veteran's (non-service-connected) back disability and (service-connected) knee conditions were the reasons for unemployment.  The June 2010 VA medical examiner who evaluated the Veteran's scrotal disability and hypertension noted that "health issues" were the reasons for unemployment and specifically assessed that the Veteran's hypertension, while uncontrolled, had no effects on his usual occupation and daily activities.  The statement that "health issues" were the reason for unemployment indicates that the totality of the Veteran's disability picture, which includes both service-connected and various non-service-connected disabilities, were the reasons for unemployment, and weighs against finding that the Veteran is unemployable due to service-connected disabilities.    

In order to comply fully with the Court's order in this case, the Board also notes that the June 2010 VA medical examiner who evaluated the scrotal disability wrote that the disability had moderate effects on usual daily activities, to include exercise, traveling, bathing, dressing, and grooming.  Because usual daily activities were noted to be no more than moderately affected by the scrotal disability, the 10 percent rating criteria under 7525 contemplates long-term drug therapy, one to two hospitalizations per year, and/or the need for intermittent intensive management, and the 10 percent rating in this case was assigned based on evidence of scrotal pain and urinary tract infection treated with antibiotics, the Board finds that the 10 percent rating under DC 7599-7525 assigned for the scrotal disability already recognizes the average impairment in earning capacity resulting from the scrotal disability, to include any moderate effects on usual daily activities.  38 C.F.R. § 4.1.  In consideration of the foregoing, and because the June 2010 VA medical examiner described the effect of the scrotal disability on various usual daily activities as moderate (rather than severe), the Board finds that this evidence weighs against finding that the scrotal disability, either alone or in conjunction with other service-connected disabilities, is of sufficient severity so as to preclude substantially gainful employment.

Furthermore, the June 2010 VA medical examiner who examined the Veteran's bilateral knee disabilities considered the Veteran's report that knee pain significantly affected his activities of daily living in that he was unable to walk or stand for prolonged periods of time, to perform normal housework or any recreational activities, and to work due to knee pain.  On objective examination, the examiner found that the Veteran demonstrated excellent range of motion of the knees bilaterally with (nearly) full range of motion from 0 to 130 degrees bilaterally (that was indicated to represent full range of motion), and showed no significant fatigability with repetitive motion.  The examiner diagnosed bilateral knee moderate chondromalacia and stated that it was conceivable that knee pain could further limit the Veteran's knee function, but noted that such limitation would occur after the Veteran had been on his feet all day.  The VA medical examiner's statement, which considered the Veteran's complaint that he was unable to work due to knee pain, notes the occupational impact and functional limitations caused by the Veteran's knee disabilities, but does not show that the knee disability precludes the Veteran from performing work at the postal service or in a similar work environment that allowed him to sit for all or most of the day.  See also January 1981 VA medical examination report (reflecting the Veteran's complaint of bilateral knee pain relieved to some extent by sitting and showing that the Veteran has received vocational training in television and radio repair); 38 C.F.R. § 4.1.  The Board has not considered this opinion in isolation as determinative of the question of unemployability, but has considered the opinion as one piece of evidence as it bears on the question of occupational impact caused by the knee disabilities, in the context of all the other evidence and opinion evidence tending to show the causes of unemployability, considering the impact of both service-connected and non-service-connected disabilities.  The opinion tends to show that the service-connected knee disabilities did not preclude work at the post office, which is consistent with the weight of the other lays and medical evidence showing that the non-service-connected back injury, surgery, and disability in 1988 did preclude employment at the post office, and did so contemporaneous to the back injury and treatment.    

The Board has considered the Veteran's Board hearing testimony discussing how his service-connected bilateral knee disability interfered with his past employment at the postal service, as well as the report at the June 2010 VA medical examination that knee pain significantly affected the activities of daily living in that he was unable to walk or stand for prolonged periods of time, perform normal housework or recreational activities, and unable to work due to knee pain.  The fact that the Veteran's knee disabilities interfered with his employment/employability is not in dispute.  The 10 percent disability ratings assigned for each knee recognizes the average impairment in earning capacity resulting from the disabilities.  38 C.F.R. § 4.1.  The knee disabilities specifically manifest in knee pain and some noncompensable limitation of motion, which is specifically contemplated by a 
10 percent schedular disability rating for each knee.  

A TDIU is an extraschedular rating that is based on total individual unemployability.  The question presented in this case is whether the Veteran's service-connected disabilities, either individually or collectively, prevent the Veteran from securing or following substantially gainful employment apart from age or any non-service-connected disability.

The Board finds that the weight of the credible lay and medical evidence shows that the service-connected disabilities, either individually or collectively, do not prevent the Veteran from securing or following substantially gainful employment.  Considering the service-connected disabilities alone, without regard to age or non-service-connected disabilities, the weight of the evidence shows that the Veteran is able to engage in sedentary work.  The Veteran's past relevant work experience as a postal worker (i.e., distribution clerk) primarily involved sedentary work; therefore, the Veteran has relevant work experience in the area of sedentary work.  Additionally, the symptoms and functional impairment associated with the service-connected disabilities, either individually or collectively, would not interfere with the Veteran's ability to engage in sedentary work.  

The right eye disability has been stable throughout the rating period and manifested by intermittent pain, watering, and light perception only resulting in poor night vision and difficulty driving in rainy weather, and treated with medication; however, none of these symptoms or functional impairment would preclude sedentary work on a full-time basis because sedentary work does not require the need to have night vision or drive in rainy weather.  Also, as stated above, the Veteran was able to perform his past sedentary work as a postal worker for many years with the right eye disability, which has been stable for decades.  Regarding hypertension, it has been poorly controlled and manifested by mild effects on daily activities with headaches and dizziness at times that are resolved with rest, and management with medication; however, the need for daily medication and occasional headaches and dizziness alleviated with rest would not prevent the Veteran from engaging in sedentary work.  The scrotal disability has been manifested by some pain and tenderness requiring daily medication; however, such pain and the need for medication to treat the pain would not preclude sedentary work.  The bilateral knee disability has been manifested by some pain and weakness resulting in decreased mobility, standing and walking limitations, moderate effects on daily activities, and stiffness after prolonged sitting resolved with thirty minutes of ambulation.  See, e.g., February 2003, May 2007, and June 2010 VA medical examination reports.  While the knees may stiffen with prolonged sitting and sedentary work requires prolonged sitting to some degree, the Veteran would not be precluded from periodic ambulation in order to prevent or alleviate such knee symptomatology during the course of work at a sedentary job.  Most sedentary work settings allow for periodic ambulation and mobility when needed.  

When considering the functional limitations and symptoms of the service-connected disabilities in their totality (i.e., the cumulative effects of the service-connected disabilities), the Board notes that, during the course of performing a sedentary job, the Veteran would have to take periodic breaks to rest to alleviate headache or dizziness, walk to alleviate or prevent knee symptomatology, and to take prescribed medication for the various disabilities; however, such functional limitations and symptomatology are not so severe as to preclude substantially gainful employment through sedentary work because they are not shown to significantly interfere with the ability to perform sedentary work.  For these reasons, the Board finds, when considering the service-connected disabilities alone, the service-connected disabilities are neither individually nor collectively sufficiently incapacitating so as to preclude substantially gainful employment.  

Thus, after considering limitations related to the service-connected disabilities as shown by the credible lay and medical evidence, including the VA medical opinions, the Board finds that the Veteran is able to perform sedentary work for which he had prior work experience when considering the symptomatology and functional impairment of service-connected disabilities alone, without regard to age or non-service-connected disabilities.  In consideration thereof, the Board finds that the Veteran is not unable to secure or follow substantially gainful employment solely due to his service-connected disabilities to warrant a TDIU for any period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

A TDIU is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


